Title: To Alexander Hamilton from Benjamin Lincoln, 17 January 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston Jany 17th 1792
Sir

By the inclosed memorandum you will see the state of the imports into this district from Island of Hispaniole from the first of august 1790 to the end of that year and the state of the imports from the same Island from the first day of August 1791 to first Jany 1792 have not yet felt so sensibly as I expected we had the consequences of the disorders in that Island.
From a suggestion given, when last in your office, that as there would be in April a large demand for interest due on monies loaned to the United States by the inhabitants of this you should not at present draw on me I think it therefore my duty thus early to mention to you that there is not the least prospect that the ballance in my hands will be augmented in any other way than by the receipt of the Bank notes of the United States. There are such a flood of them now here that they are bought up at a depreciated value by the Gentlemen indebted to us for the payment of their bonds.
Emptyed rum hogs~, when the certificate can be had with them, are in great demand.
Secy of the Treasury
